Citation Nr: 9905017	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-27 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 20, 
1992, for the grant of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from March 1953 to 
December 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for tinnitus was denied by rating 
decision in December 1957; the appellant did not appeal the 
denial of this claim within one year of the notification 
thereof.

2.  On March 18, 1976, Part 4 of 38 C.F.R. was amended to 
allow a 10 percent rating for tinnitus under Diagnostic Code 
6260.

3.  The appellant reopened his claim for service connection 
for tinnitus in August 1993.

4.  In September 1994, the RO granted service connection for 
bilateral tinnitus, assigning a noncompensable evaluation 
effective from July 1, 1957, and a 10 percent rating 
effective from August 20, 1993.  

5.  In September 1997, the RO granted a retroactive effective 
date for his 10 percent rating back to August 20, 1992, 
pursuant to 38 C.F.R. § 3.114.



CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than August 20, 1992, for the award of a 10 percent rating 
for bilateral tinnitus.  38 U.S.C.A. § 5110(a) and (g) (West 
1991); 38 C.F.R. §§ 3.114(a), 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant served on active duty in the United States Army 
from March 1953 to December 1955.  He filed his original 
claim seeking VA disability compensation benefits for 
"ringing in both ears" and a back condition in July 1957.  
His claim was denied by a rating decision in December 1957.  
Evidence considered by the RO at that time included his 
service medical records which showed treatment in February 
1954 for "high tone hearing loss with tinnitus," and the 
report of a VA examination conducted in November 1957.  On 
that examination, the appellant related a history of ringing 
in his ears since basic training, however, his hearing acuity 
was normal.  The pertinent diagnosis was tinnitus aurium, 
intermittent, history of.  The appellant was notified of the 
RO's decision by letter dated December 4, 1957.  No appeal to 
this rating decision was timely filed within one year 
thereafter.

No further action was taken by the appellant with regard to 
his tinnitus claim until March 1962 when he filed a statement 
claiming that he developed ringing in the ears while in the 
military.  By letter dated March 30, 1962, the RO informed 
the appellant that his claim had been previously denied and 
therefore, he would need to submit new and material evidence 
to reopen his claim.  The appellant did not respond to this 
letter.

No further action was taken by the appellant thereafter until 
August 1993 when he filed a "Statement in Support of 
Claim," VA Form 21-4138, claiming that he had hearing loss 
as a result of his military service.  The RO received his 
Form 21-4138 on August 20, 1993.

In September 1994, the RO issued a rating decision granting 
the appellant entitlement to service connection for bilateral 
tinnitus, assigning a noncompensable evaluation effective 
from July 1, 1957, and a 10 percent rating effective from 
August 20, 1993.  Evidence considered at that time included 
the report of a VA examination conducted in April 1994.  On 
that examination, he complained of constant bilateral 
tinnitus since service.  He was notified of this decision by 
letter dated October 5, 1994.

In June 1996, the appellant filed a claim alleging clear and 
unmistakable error in the September 1994 rating decision for 
failing to award his 10 percent rating back to March 1976 
when a change in the law allowed compensable ratings for 
tinnitus.  On March 18, 1976, Part 4 of 38 C.F.R. was amended 
to provide a 10 percent rating for tinnitus under Diagnostic 
Code 6260.  See 41 Fed. Reg. 11298 (1976).  His claim was 
denied by rating decision in September 1996, and this appeal 
followed.  However, during the pendency of the appeal, the RO 
issued a rating decision in September 1997 which granted a 
retroactive effective date for his 10 percent rating back to 
August 20, 1992, pursuant to 38 C.F.R. § 3.114.  The 
appellant continues to disagree, arguing that his 10 percent 
rating should be effective from March 1976.

Analysis

Generally, the effective date of an award of disability 
compensation which is based on an original or reopened claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(c)(2) (1998).  Once an effective date is established, 
actual payment of benefits may not begin until the first day 
of the next calendar month.  38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (1998).

However, section 5110(g) provides an exception to section 
5110(a), which may be paraphrased as follows:  Where 
disability compensation is awarded pursuant to any 
congressional legislation or VA administrative issuance, the 
effective date of the award may be no earlier than the 
effective date of the legislation or administrative issuance.  
Moreover, no such award may be retroactive for more than one 
year from the date of application or the date of the 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g) (West 1991).

The regulation implementing section 5110(g) provides that if 
a claim is reviewed at the request of the claimant more than 
one year after the effective date of a change in law or VA 
issuance, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (1998).

Applying these laws and regulations governing the effective 
date of the appellant's claim, the Board finds that prior to 
the March 1976 amendments to Part 4 of 38 C.F.R., a 
compensable rating for tinnitus was not otherwise a benefit 
under the law.  Thus, in accordance with 38 C.F.R. 
§ 3.114(a)(3), a rating of 10 percent under Code 6260 for 
tinnitus may be authorized for a period of one year (and no 
more) prior to the date of receipt of the appellant's 
reopened claim for service connection for tinnitus, which in 
this case was August 20, 1993.  Such a result would be 
consistent with the interpretation of the aforementioned 
effective-date provisions which has been articulated by the 
United States Court of Veterans Appeals.  See McCay v. Brown, 
9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).

Accordingly, the Board concludes that since the appellant 
filed his claim to reopen on August 20, 1993, more than one 
year after the date of the 1976 amendments to the rating 
schedule for tinnitus, the effective date for the grant of 
the 10 percent rating for this disability should be one year 
prior to receipt of that application, specifically August 20, 
1992.  As his claim was received in August, payment of his 
benefits commences the next month, specifically September 1, 
1992.  38 C.F.R. § 3.31 (1998).

The Board is bound by the law and the regulations of the 
Department under title 38 of the United States Code, and, as 
discussed above, the statute and regulation applicable to 
this case do not permit the Board to grant an effective date 
earlier than the date now assigned - August 20, 1992.  38 
U.S.C.A. § 7104(c) (West 1991).

Additionally, the Board observes that failure by VA to 
provide the appellant notice of the liberalizing change in 
the law in 1976, as is now required by 38 U.S.C. § 7722 (West 
1991), may not provide a basis for awarding retroactive 
benefits in a manner inconsistent with express statutory 
requirements, except insofar as a court of law may order such 
benefits pursuant to its general equitable authority or the 
Secretary of Veterans Affairs may award such benefits 
pursuant to his equitable-relief authority under 38 U.S.C. 
§ 503(a).  See VAOPGCPREC 17-95 (June 21, 1995).

Moreover, as a claim for disability compensation benefits may 
be brought at any time, and the amount of the award is 
determined in part by the effective-date provisions of 
38 U.S.C. § 5110 which provides that benefits generally may 
not be paid for a period prior to the date of application 
therefore, equitable tolling is not necessary to preserve a 
claimant's right to receive benefits.  Thus, the doctrine of 
equitable tolling is not applicable to the facts in this 
case.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453 (1995) (regulatory 
provisions entitled to deference is not in conflict with 
statute).

Accordingly, the appeal as to this issue is denied.



ORDER

An effective date earlier than August 20, 1992, for the award 
of a 10 percent rating for bilateral tinnitus is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

